Exhibit 10(a)56 FIFTH AMENDMENT TO THE ENTERGY CORPORATION AND SUBSIDIARYCOMPANIES INTERCOMPANY INCOME TAX ALLOCATION AGREEMENT This Fifth Amendment (the “Fifth Amendment”) to the Entergy Corporation and Subsidiary Companies Intercompany Income Tax Allocation Agreement (the “Tax Agreement”) is effective for all taxable years after December 31, 2007, and is made by Entergy Corporation (“ETR”) and each entity that is included in the federal income tax return of Entergy Corporation and Subsidiary Companies (collectively, the “Entergy System”). WITNESSETH: WHEREAS, ETR and the other members of the Entergy System desire to amend the Tax Agreement, which was effective for taxable years 1987 and thereafter, to alter the treatment of ETR under the Tax Agreement so that ETR is treated under all provisions of the Tax Agreement in a manner that is identical to the treatment afforded all subsidiaries, direct or indirect, of ETR. NOW, THEREFORE, the parties hereto hereby agree as follows: 1.ENTERGY CORPORATION.Notwithstanding anything contained in the Tax Agreement to the contrary, effective for all taxable years after December 31, 2007, ETR shall be treated under all provisions of the Tax Agreement in a manner that is identical to the treatment afforded all subsidiaries, direct or indirect, of ETR. 2.EFFECTIVE DATE.This Fifth Amendment shall be effective for the allocation of current income tax liabilities of the Entergy System for all taxable years after December 31, 2007, until further amended or otherwise terminated. 3.ANNUAL REPORT.A copy of this Fifth Amendment will be filed as an amendment of the Energy Corporation and Subsidiaries Form U5S Annual Report to the Securities and Exchange Commission for the year ended December 31, 4.COUNTERPARTS.It is agreed that this Fifth Amendment may be executed in multiple counterparts. IN WITNESS WHEREOF, each of the parties hereto has caused this Fifth Amendment to be duly executed by one of its duly authorized officers as of the 20th day of November, 2009. ENTERGY CORPORATION By:/s/ Steven C.
